        Case 2:21-cv-00680-JTM-DMD Document 1 Filed 04/01/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

ALVIN MAGEE                                                            CIVIL ACTION

VS.                                                                    NO. 2:21-CV-00680

LIFE INSURANCE COMPANY OF NORTH AMERICA


                                           COMPLAINT

     The Complaint of Alvin Magee respectfully alleges:

     1. This is a claim for ERISA long term disability benefits.

     2. This Court has jurisdiction and venue under 29 U.SC. Sec. 1001 et. Seq; 29 U.S.C. Sec.

        1132(e)(1)(2).

     3. Plaintiff, Alvin Magee, of lawful age and a resident of Columbia, Mississippi, is a plan

        participant and beneficiary of an ERISA plan created by his employer, BJ Services, LLC

        and an insured participant of a group disability policy issued by Life Insurance Company

        of North America.

4.      Defendant, Life Insurance Company of North America (“LINA-”), is a foreign

        corporation, doing business in Louisiana. Upon information and belief, LINA is

        incorporated in Philadelphia, Pennsylvania, and its principal place of business is in the state

        of Pennsylvania.

     5. LINA issued a group policy insuring the employees of BJ Services, LLC. Plaintiff is a

        beneficiary and insured under the policy.

     6. ERISA mandates that all plan administrators discharge their duties in the interest of plan

        participants and beneficiaries. 29 USC Sec. 1104(a)(1).




                                                   1
   Case 2:21-cv-00680-JTM-DMD Document 1 Filed 04/01/21 Page 2 of 3




7. Plaintiff filed a claim for disability benefits with the Plan because his medical condition

   precluded him from continuing to perform the duties of his job on a fulltime basis.

   Plaintiff’s condition also precludes him from performing alternative occupations on a

   fulltime basis.

8. Plaintiff suffers from severe back pain with radiculopathy, as well as debilitating coronary

   artery disease, depression, and diabetes.

9. Plaintiff is disabled under the terms of the disability policy issued by LINA.

10. LINA wrongfully denied Plaintiff benefits he is entitled to under terms of the disability

   policy.

11. In addition to wrongfully denying Plaintiff’s disability benefits, Defendant also

   miscalculated the amount of Plaintiff’s disability benefits, such that Defendant owes

   Plaintiff a larger monthly benefit both retroactively and prospectively.

12. Plaintiff appealed the denial, but LINA upheld its previous decision.

13. Plaintiff appealed Lina’s method of calculating Plaintiff’s benefits, but Defendant refused

   to change the amount of Plaintiff’s benefits.

14. LINA’s denials are based on insubstantial evidence and are arbitrary and an abuse of any

   purported discretionary authority.

15. Plaintiff has exhausted his administrative remedies and now files this suit to reverse

   LINA’s denial of benefits.

16. LINA administered Plaintiff’s claim with an inherent and structural conflict of interest as

   LINA is liable to pay benefits from its own assets to Plaintiff, and each payment depletes

   LINA’s assets.




                                               2
   Case 2:21-cv-00680-JTM-DMD Document 1 Filed 04/01/21 Page 3 of 3




17. Plaintiff has been denied the benefits due to his under the Plan, has suffered, and is

   continuing to suffer economic loss as a result.

18. Defendant has wrongfully denied Plaintiff’s disability benefits and wrongfully calculated

   Plaintiff’s disability benefits.

19. Plaintiff is entitled to an award of interest on all money that Defendants should have paid

   to Plaintiff.

20. Defendant’s denial has required Plaintiff to hire attorneys to represent him in this matter to

   recover benefits due to him under the Plan.

21. The standard of review in this matter is de novo.

22. This policy was issued and delivered in Texas and therefore Texas’s ban on discretionary

   clauses applies to this matter.


   WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

       1. For all benefits due Plaintiff in the past and future under the Plan, plus pre- and

           post-judgment interest;

       2. For all reasonable attorney fees;

       3. For costs of suit; and

       4. For all other relief as the facts and law may provide.


                                                  Respectfully submitted,

                                                  /s/ Reagan Toledano
                                                  Willeford & Toledano
                                                  Reagan L. Toledano (La. 29687)
                                                  201 St. Charles Avenue, Suite 4208
                                                  New Orleans, Louisiana 70170
                                                  (504) 582-1286; (f) (313)692-5927
                                                  rtoledano@willefordlaw.com



                                              3
